ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_05_EN.txt. 71

DISSENTING OPINION OF VICE-PRESIDENT SETTE-CAMARA

1. I regret that I am unable to concur with the Judgment of the Court
and, that being so, I set forth the grounds of my dissent below.

2. When the founding fathers of the Statute of the old Court decided to
find a place in the draft prepared by the Hague Advisory Committee of
Jurists for the institution of intervention, they were not innovating in any
way. The did nothing but introduce in the basic document of the Court a
procedural remedy known and recognized by all the legal systems of the
world as a legitimate means by which third parties, extraneous to a legal
dispute, have the right to come into the proceedings to defend their legal
rights or interests which might be impaired or threatened by the course of
the contentious proceedings.

3. In most systems of law — through different models — principal or
accessory intervention, assistance, or “aggressive” intervention, the legal
basis is always the same : the existence of a right or of an interest of a legal
nature of a third party that may be affected by the course of the proceed-
ings. The proof of the existence of this legal interest is by necessity not
definitive and beyond dispute. Already in Roman law the simple ap-
pearance of its existence was enough to justify intervention.

*
* *

4. Since paragraph 35 in fine of the Judgment refers to the travaux
préparatoires for adoption of the Statute as evidence that Article 62 does
not derogate from the general rules on jurisdiction, I feel compelled to
recall some highlights of said travaux préparatoires.

5. The Advisory Committee of Jurists of 1920 could not ignore a pro-
cedural institution which is present in all systems of law. As an indis-
pensable instrument for the defence of the legal interests and rights of third
parties in contentious proceedings it constitutes an important stage of
procedural law in internal legal orders and it could not be set aside in the
procedural structure which was being constructed as the first experiment
of a permanent judicial body in international law.

6. The first drafts of the Committee embodied only the substance of the
present Article 63, namely the case of intervention by the parties to an
international convention in a contentious dispute dealing with the inter-
pretation of such a convention, to which States, other than those partici-
pating in the case, are parties. In such a situation, the Registrar, according

72
72 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

to Article 63, should notify all such States forthwith and every one of them
would have the right to intervene, accepting thereby to be bound by the
judgment.

7. Already at the 28th private meeting of the Hague Committee of
Jurists on 20 July 1920, Lord Phillimore

“raised the question of the right of intervention. He thought that
Paragraph 4 would be useless if this right were not conceded to a wider
extent than had been done in Article 23, which only mentioned
general treaties.” (See P.C.I.J., Advisory Committee of Jurists : Procès-
verbaux of the Proceedings of the Committee, p. 587.)

8. During the debates on the draft the question was raised that to
conform with the generality of systems of national procedural law another
form of intervention should be contemplated. One that would not be
confined to the “construction” of an international convention, but would
embrace all forms of contentious proceedings, so that a third party would
have at its disposal a remedy capable of coping with possible injury or
damage to its interests of a legal nature that might be caused by a decision
in a case between other contending parties. That was at the root of Article
62. Several formulations were presented by Mr. Fernandes, Mr. Loder and
other members of the Committee, but it was the President, Baron Des-
camps, who proposed the final wording adopted by the Committee. It ran
as follows :

“Should a State consider that is has an interest of a legal nature,
which may be affected by the decision in the case, it may submit a
request to the Court to be permitted to intervene. It will be for the
Court to decide upon this request.”

It coincides almost completely with the text which has survived until today
(ibid., p. 594).

9. The formula was embodied in the Draft Scheme, amended by the
Council of the League of Nations as Article 60.

10. The Léon Bourgeois report to the Council of the League stated in
relation to this Article :

“They [the Committee] have, indeed, given to non-litigant States
the right to intervene in a case where any interest of a judicial nature
which may concern them is involved.” (P.C.1.J., Documents concerning

_the Action Taken by the Council of the League of Nations under Article
14 of the Covenant, p. 50.)

11. The work of the Committee was also discussed in the Preliminary
Session of the Court in 1922. During the preparation of the first Rules of
Court in 1922 the opinions were divided on the question of the need of a
jurisdictional link : Judges Lord Finlay, Weiss, Oda, Loder and Moore for
the negative and Judges Anzilotti, Huber, Negulesco, Altamira and Yo-

73
73 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

vanovitch for the affirmative. On 24 February 1922, the President, Judge
Loder, went further in the interpretation of the text, ruling :

“The President stated that he could not take a vote upon a proposal
the effect of which would be to limit the right of intervention (as
prescribed in Article 62) to such States as had accepted compulsory
jurisdiction. If a proposal in this sense were adopted, it would be
contrary to the Statute.” (P.C.LJ., Series D, No. 2, p. 96.)

12. So, already in those early days the need of a jurisdictional link was
doubtful, to say the least.

13. At the same meeting there was a forceful statement by Lord Fin-
lay:

“Lord Finlay agreed with the President that it was impossible to
maintain that intervention should only take place in suits between two
States which had accepted the compulsory jurisdiction of the Court,
or that this right should only be exercised by a State which had
accepted the same jurisdiction. In his opinion, there was no founda-
tion for this view in the Statute.” (bid. p. 90.)

14. The argument often used in the pleadings of Libya and Malta,
according to which Article 62 is a leftover from the time when the drafters
of the Statute were inspired by the ideal of the creation of a permanent
international tribunal endowed with compulsory jurisdiction, deserves
some comments. Malta and Libya argued that when this ideal gave place to
the more realistic approach of consensual jurisdiction, the drafters of the
Statute “forgot” to adapt Article 62 to the new reality, or to delete it
altogether.

15. This theory of the negligence of the authors of the Statute goes back
to the position taken by Judge Altamira, who stated :

“the scheme of the Jurists of 1920 was based on the principle of the
compulsory jurisdiction of the Court. When this principle was mo-
dified by the Assembly, the text of certain articles had unfortunately
not been brought into line with the new principle which had been
introduced.” (Jbid.,, p. 89.)

16. The fact that the text of the article was carefully re-examined in
several instances, especially by the Committee of Jurists assigned the task
of drafting the Statute of the International Court of Justice, which met in
Washington from 9 to 19 April 1945, and emerged practically unchanged
from this Committee (see UNCIO, Documents, Vol. 14, pp. 485-676) belies
completely the far-fetched argument based on a presumption of negligence
in the course of the drafting of the very constitutional document of the
Court.

74
74 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

17. The context of Article 62, as it was embodied in the Statute and
preserved ever since, with the only modification, in 1945, of the suppres-
sion of the term “as a third party”, to align it with the French text, is very
general and concise. According to the text any State is entitled to request
intervention if it considers that is has an interest of a legal nature which
may be affected by a decision of the Court. In the light of the best traditions
going back to Roman law, it is enough that the State considers that is has an
interest of a legal nature. It is not bound to produce proof, in a positive and
indisputable way, of the existence of this legal interest. Moreover, it suf-
fices that the legal interest may be affected. The simple possibility is
enough. A proof of pending effective and concrete harm is not required for
the decision of the Court under Article 62, paragraph 2. The only thing
necessary, according to the Statute, is that the interest be of a legal nature
and not of a merely factual or political nature.

18. Article 62 of the Statute encompasses three main requirements :

(a) a State (besides those involved in a contentious case before the Court)
considers that it has an interest of a legal nature in the case ;

(b) this interest of a legal nature may be affected by the decision of the
Court ;

(c) the Court shall have the power to decide on the request for interven-
tion.

*
* *

19. The practice of the Court in the matter of intervention has been
extremely meagre. The Permanent Court was confronted with an inter-
vention under Article 62 in only one case, the S.S. “Wimbledon” case. In
fact, Poland’s request for intervention in that case was originally based on
Article 62, but, since the interpretation of Article 380 of the Treaty of
Versailles in relation to the access to the Kiel Canal was the crucial point in
contention, the Court decided to uphold the application for intervention,
but on the basis of Article 63 (see P.C.I.T., Series A, No. 1, pp. 12-13). So the
Permanent Court had no experience whatsoever in dealing with Article
62.

20. The experience of the present Court in the question of intervention
is also far from rich. In the Haya de la Torre case (I.C.J. Reports 1951, pp.
74-77) the Court acceded to the request by Cuba to intervene under Article
63, Colombia being in agreement and Peru objecting. The problem
involved was the interpretation of the Havana Convention of 1928 on the
Right of Asylum.

21. In the Monetary Gold Removed from Rome in 1943 case (I.C.J.
Reports 1954), the Court dealt indirectly with the problem of intervention
in the light of the possibility to intervene open to Albania, but which was
not made use of by the latter country.

22. In 1974 Fiji requested to intervene in the Nuclear Tests case, and on
20 December 1974 an Order of the Court, unanimously adopted, decided

75
75 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

that the Fiji Application had lapsed. Declarations of Judges Dillard and
Sir Humphrey Waldock (joint) and in a more detailed way of Judge
Jiménez de Aréchaga were appended to this Order, spelling out the need
for the jurisdictional link had the intervention request been entertained
(see I.C.J. Reports 1974, pp. 532-533). Likewise Judge Onyeama and Judge
ad hoc Sir Garfield Barwick indicated their position in favour of the
necessity of the jurisdictional link.

23. In view of the obvious connections between the present proceedings
and the 1981 Judgment of the Court on the application of Malta for
permission to intervene in the Tunisia/ Libya case, and the importance of
some aspects of this Judgment, I shall deal with it separately.

%
* *

24. Since the early days of the Permanent Court, when the Preliminary
Session formulated the first Rules for the application of Article 62 (Articles
58 and 59 of the Rules), the three requisites for the request for permission
to intervene were very simple and clear-cut. Article 59 in its original French
version read :

“La requête visée à l’article précédent contient :

1. la spécification de l’affaire ;

2. l'exposé des raisons de droit et de fait justifiant l’interven-
tion ;

3. le bordereau des pièces à l’appui, qui sont annexées.”

25. In the 1936 revision the article remained the same, except for a few
drafting changes and changes in numbering. It became paragraphs 1 and 2
of Article 64 of the Rules. Likewise, paragraph 2 of former Article 58 was
deleted (it gave the Court power to extend the time-limit for the presen-
tation of the request for intervention).

26. No changes were introduced in the Rules of 1946 or in those of 1972,
the provision taking the number of Article 69 of the latter, but the contents
of the request were retained without change :

“2. The application shall contain :

a description of the case ;

a statement of law and of fact justifying intervention ; and

alist of the documents in support of the application ; these documents
shall be attached.”

27. The provision was completely reshuffled in the revision of 1978.
Article 69 of the 1972 Rules became Article 81 of the 1978 Rules. The
detailed specification of paragraph 3 of Article 38 of the Rules covering
institution of proceedings before the Court was extended to intervention.
The time-limit was shortened. Instead of “before the opening of the oral
proceedings” the request must now be presented before the closure of the

76
76 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

written proceedings. But the most meaningful modifications were those of
paragraph 2 of Article 81, which establishes the contents of the request as
follows :

“2. The application shall state the name of an agent. It shall specify
the case to which it relates, and shall set out :

(a) the interest of a legal nature which the State applying to intervene
considers may be affected by the decision in that case ;

(b) the precise object of the intervention ;

(c) any basis of jurisdiction which is claimed to exist as between the
State applying to intervene and the parties to the case.”

28. This new formulation undoubtedly goes beyond the very terse and
concise wording of Article 62 of the Statute, according to which the only
requirement justifying intervention is the existence of an interest of a legal
nature which may be affected by the decision on the principal case.

29. We see that the more than 60 years of controversy on the problem of
whether the intervening State has, or has not, to prove the existence of a
jurisdictional link with the principal parties, was resurrected by the revi-
sion of the Rules.

30. I do not intend to plunge into the problem of the need of the
jurisdictional link for establishing the right of a third State to intervene.
But I doubt whether such a substantial and sweeping requirement could be
introduced into the meaning of the text of Article 62 of the Statute by a
simple rule of procedure.

31. As far as concerns the specific problem of subparagraph (c) of
paragraph 2 of Article 81 of the Rules, its real meaning is far from clear. On
the contrary, perusal of the records concerning the drafting of the new
Rules show that there were considerable doubts regarding the real sense of
subparagraph (c) of paragraph 2 of Article 81, but that the prevailing
opinion was that the meaning of the proviso was merely to draw attention
to the point and to ensure that a State which could indicate such a title of
jurisdiction should so inform the Court.

32. The new formulation of the Rules embodies a few far-reaching
novelties. I concede that the precise object of the intervention could pos-
sibly be included in the new text. It is an understandable requirement and
it could be admitted as implicit in the wording of Article 62. But sub-
paragraph (c) of paragraph 2 of Article 81 of the Rules, requiring that
the intervener specifies “any basis of jurisdiction which is claimed to exist
as between the State applying to intervene and the parties to the case”,
constitutes the sweeping and surprising innovation of the provision. It is
couched in a nebulous language and one does not know if it is simply a
requirement for information of the Court or a real prerequisite, indis-
pensable for the admissibility of intervention in a given case.

77
77 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

33. On 30 January 1981 the Republic of Malta filed with the Registry of
the Court an Application for permission to intervene in the above-men-
tioned case under Article 62 of the Statute of the Court. It was the first time
that the Court had to entertain in full a request to intervene under Article
62, and at the same time apply the corresponding new provisions of the
1978 Rules of Court.

34. Malta, inits Application, invoked its interest of a legal nature which
might be affected by a decision of the Court in the dispute between Tunisia
and Libya. Owing to its geographical location it would be difficult to deny
the interest of a legal nature on the part of Malta in the Tunisia/ Libya
case.

35. During the presentation of its case, both in the written and oral
proceedings, Malta argued that the requisite of the jurisdictional link was
not contemplated in the context of Article 62 of the Statute and that
therefore it was not bound to provide proof thereof.

36. I shall not deal in detail with the main aspects of the Judgment of 14
April 1981. The fact is that the Court, in the Tunisia/ Libya case, discarded
the examination of the crucial point of the need of a jurisdictional link, in
the following terms :

“Having reached the conclusion, for the reasons set out in the
present Judgment, that Malta’s request for permission to intervene is
in any event not one to which it can accede, the Court finds it
unnecessary to decide in the present case the question whether the
existence of a valid link of jurisdiction with the parties to the case is an
essential condition for the granting of permission to intervene under
Article 62 of the Statute.” (Z CJ. Reports 1981, p. 20, para. 36.)

37. Therefore, after the Judgment of 14 April 1981, the problem of the
need of a jurisdictional link has remained open in the jurisprudence of the
Court.

38. Malta lost its case for intervention because it failed to comply with
subparagraph (5) of paragraph 2 of Article 81 of the Rules, namely the
request to define the precise contours of the object of its intervention.

39. And as the Court in its reasoning pointed out in paragraph 32 :

“Malta, in short, seeks permission to enter into the proceedings in
the case but to do so without assuming the obligations of a party to the
case within the meaning of the Statute, and in particular of Article 59
under which the decision in the case would hereafter be binding upon
Malta in its relations with Libya and Tunisia. If in the present Appli-
cation Malta were seeking permission to submit its own legal interest
in the subject-matter of the case for decision by the Court, and to
become a party to the case, another question would clearly call for the
Court’s immediate consideration.” (C.J. Reports 1981, pp. 18-19.)

*
* *

78
78 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

40. On 23 May 1976 the Republic of Malta and the Libyan Arab
Jamahiriya signed at La Valletta a Special Agreement to submit to the
International Court of Justice a case concerning the delimitation of their
respective continental shelves. After protracted “démarches” the Special
Agreement was filed with the Registry by ajoint letter of notification dated
26 July 1982.

41. Within the deadline established by paragraph 1 of Article 81 of the
Rules of Court, namely on 24 October 1983, Italy presented its Application
for permission to intervene under Article 62 of the Statute. According to
Article 83, paragraph 1, of the Rules, certified copies of the Application
were transmitted to the Parties and the time-limit for their observations
was set as 5 December 1983. So, again the Court was called upon to take a
decision on the application of Article 62 of the Statute.

42. In its Application Italy invoked the existence of “an interest of a
legal nature” on its part, developing a series of arguments in this sense,
inter alia :

(a) the areas to be delimited between the Parties all belong to the same
region of the central Mediterranean, of which Italy is a coastal
State ;

(b) it is a narrow region, there being no point in this area which is more
than 400 nautical miles from the coasts of the other coastal States,
including, a fortiori, the island of Malta ;

(c) the definition of the Convention on the Law of the Sea, Article 76,
which establishes as 200 nautical miles the minimum breadth of the
continental shelf, if applied to the region, results in effect that the
whole sea-bed is part of one and the same continental shelf, with large
areas of overlapping ;

(d) as far as natural prolongation is concerned, Malta is in the continental
shelf of Sicily which extends further to the south and east of the island
of Malta, in the direction of the submarine plateau of Melita and
Medina ;

(e) a “glance at the map” is sufficient to show that a considerable area of
sea-bed of that region lies off the coasts of Italy and so seaward of such
coasts ;

(f) if a median line is drawn, for the sake of argument, between the Italian
and Libyan landmasses, it would situate in the Italian side areas over
which rights are claimed by Malta.

43. The conclusion of Italy is that some areas of the continental shelf
disputed by Malta and Libya are areas over which Italy considers that it
has undeniable rights :

“Italy consequently has a legal interest which is indisputably en

79
79 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

cause in the case. Its position is even, in procedural law, an absolutely
classic case for intervention, and one in which intervention in practice
is always admitted : the situation in which the intervener relies on
rights as the true dominus of the object which is disputed, or a part
thereof.” (Application for Permission to Intervene by the Govern-
ment of Italy, para. 11.)

44. Trying to avoid the same fate reserved to Malta for its application
for intervention of 1981, Italy was very careful in being absolutely precise
in describing the object of the intervention.

45. The Italian Application, in its paragraph 16, describes the object of
its intervention as follows :

“The object of Italy’s application to intervene is to ensure the

defence before the Court of its interest of a legal nature, so that those
principles and rules and, in particular, the practical method of apply-
ing them, are not determined by the Court without awareness of that
interest, and to its prejudice.
‘ In other words, Italy seeks to participate in the proceedings to the
full extent necessary to enable it to defend the rights which it claims
over some of the areas claimed by the Parties, and to specify the
position of those areas, taking into account the claims of the two
principal Parties ...”

And further on (Italian Application, para. 17):

“It goes without saying — but it is better that it should be stated
expressly to avoid any ambiguity — that the Government of Italy,
once permitted to intervene, will submit to such decision as the Court
may make with regard to the rights claimed by Italy, in full conformity
with the terms of Article 59 of the Statute of the Court.”

*

46. Regarding the key question of the need of a jurisdictional link with
the principal Parties Italy did not fail to point out that the provision of
Article 62 does not require any proof of existence of a basis of jurisdiction
and that :

“The Rules of Court thus could not make the admissibility of an
application for permission to intervene subject to legal conditions not
laid down in the Statute.” (Italian Application, para. 19.)

Italy subscribes to the interpretation according to which :

“The expression any basis of jurisdiction and the use [in the French
text] of the conditional tense imply, on the contrary, that that phrase
does no more than lay down a mere requirement for information to be

80
80 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

supplied with a view to fuller knowledge of the circumstances of the
case.” (Italian Application, para. 20.)

47. In spite of this forthright position denying the necessity of proof of
existence of a jurisdictional link, the Italian Application tried, in para-
graph 21, to comply with the requirement of Article $1, paragraph 2 (c), of
the Rules. Italy contended that its undeniable legal rights and the object of
the intervention are automatically creative of jurisdiction by effect of
Article 62, to the extent necessary to justify the admission of Italy to
participate in the present proceedings as an intervener.

48. Another argument used by Italy to cope with the need of the juris-
dictional link is the fact that Italy, like Libya and Malta, as a Member of
the United Nations, is a party to the Statute of the Court and therefore
belongs to the “judicial community” created by the United Nations system
for judicial settlement of disputes by way of the Statute. The imminent link
of jurisdiction deriving from the existence of the “judicial community” is
rather doubtful and disregards the specific rules of jurisdiction contained
in Articles 36 and 37 of the Statute, with the exception of paragraph 6 of
Article 36, which gives the Court the power to rule on its own competence.
The existence of articles like Articles 41, 60, 61 and 62, from which emanate
direct “rules of jurisdiction” is a point that should be discussed.

49. The additional argument of paragraph 22 of the Italian Application,
according to which Italy has accepted the compulsory jurisdiction of the
Court by becoming a party to the European Convention for the Peaceful
Settlement of Disputes of 29 April 1957 — Article 1 of which confers
jurisdiction upon the Court —, is also far from convincing, because the
jurisdictional link established by the Convention applies only between the
parties to the same Convention. At least it is sure that one of the main
Parties, namely Libya, is not a party to the Convention, whereas Malta has
been a party since 1958.

50. In conclusion, Italy would be in a better position by simply rejecting
the need to prove the jurisdictional link under Article 62, rather than
resorting to unpersuasive attempts to produce evidence of the existence of
this doubtful link.

51. Within the time-limit established by the Order of the President,
pursuant to Article 83 of the Rules, both principal Parties in the case filed
observations on the Italian application for permission to intervene on 5
December 1983. The conclusions of both observations are in the negative,
and, as they are thoroughly summarized in the relevant part of the Judg-
ment, I shall refrain from describing them.

81
81 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

52. The Judgment, as it seems to establish a link between the object of
the intervention and the interest of a legal nature involved therein treats
the problem of the interest of a legal nature and the question of the object
of the intervention as if they were one and the same question. I beg to
disagree with such an approach. The interest of a legal nature that a third
State considers that it has in the principal case, and the fact that it may be
affected by the decision of the Court are the only bases for intervention
according to Article 62 of the Statute. It is the main requirement to be
considered by the Court in entertaining an application for intervention
under Article 62. The provision of the Statute does not mention anything
about the object of the intervention, which is established by the very nature
of the institution of intervention, as the protection of the intervener’s
rights. It is not the Statute, but Rule 81, paragraph 2 (b), which includes the
“precise object” of the intervention among the prerequisites to be ascer-
tained by the Court. The two problems are different and they diverge in
their meaning and in their importance regarding the Court’s decision.

53. I believe that the Court should examine the two questions separ-
ately, starting with the interest of a legal nature, which can hardly be
denied to Italy, and keeping apart the problem of the object, which can in
no way be confused with the former.

54. The Judgment, in paragraph 28, describes as follows the method it
would follow in its reasoning :

“The Court will confine itself to those considerations which are in
its view necessary to the decision which it has to give. On that basis, in
order to determine whether the Italian request is justified, the Court
should consider the interest of a legal nature which, it is claimed, may
be affected. However, it must do this by assessing the object of the
Application and the way in which that object corresponds to what is
contemplated by the Statute.”

55. It is curious that in indicating the general line of the reasoning, the
Court subordinates the consideration of the problem of the interest of a
legal nature on the part of the State applying to intervene, to the extent it
“corresponds” to the object of the intervention. The interest of a legal
nature is the main requirement of Article 62 of the Statute which has to be
prima facie substantiated as has the possibility of the said interest being
affected by the future decision of the Court. The decision of the Court in
the first stage of the procedure of intervention, namely the decision under
paragraph 2 of Article 62, should be on this specific point, more than
anything else.

56. Itis therefore surprising that in spite of the numerous pages devoted
to the subject of the interest of a legal nature in the introduction as well as
in the recount of the positions of the Parties, the Court, apart from some
short references in passing, did not dwell at length on the problem whether
Italy has an interest of a legal nature which might be affected by the future
decision on the main case.

57. In the narrow waters of the central Mediterranean one can hardly

82
82 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

deny the interests of a legal nature on the part of any of the neighbouring
coastal States, namely, Italy, Libya, Malta, Tunisia and perhaps also
Algeria, in any delimitation of the continental shelf which appears to be
one and the same, whether one looks at it under the optics of the principle
of natural prolongation, or under the criteria of the new trends of the
Montego Bay Convention, with its minimum continental shelf breadth of
200 nautical miles. Of course the Convention is not in force yet, and
probably will not be in force for some time, but such are the trends of the
new law of the sea that the Court was asked to take into consideration in
the Tunisia/ Libya case. Likewise the principle of proportionality cannot
afford to ignore the interests of Italy with its large coasts, and especially
those of Sicily, Calabria and Apulia overlooking the central Mediterra-
nean.

58. When Malta filed its Application to intervene in 1981 it had to face
more difficulties in establishing its interests of a legal nature — although it
had alleged that it had

“a ‘specific and unique interest’ in the present proceedings which
arises out of its ‘involvement in the facts’ of the Tunisia/ Libya
case... . by virtue of its geographical location vis-a-vis the two Parties
to the case” U.C.J. Reports 1981, p. 9, para. 13).

59. But the conclusion of the Court, in paragraph 33 of the 1981 Judg-
ment, amounted to a denial of such interests :

“This being so, the very character of the intervention for which
Malta seeks permission shows, in the view of the Court, that the
interest of a legal nature invoked by Malta cannot be considered to be
one ‘which may be affected by the decision in the case’ within the
meaning of Article 62 of the Statute.” (7. CJ. Reports 1981, p. 19.)

60. Indeed — and I think this is a point which has not been sufficiently
developed in the Judgment, as appears from the short reference in para-
graph 39 —, the Tunisia/Libya case concerned a delimitation between
adjacent States, starting at a predetermined point, namely the extreme
point of the territorial boundary line. On the other hand, the geographical
situation of Malta, whose coasts confront those of Libya and Tunisia, could
hardly have any significance for the lateral delimitation, except as far as it
would concern the continuation of the future maritime boundary line, to
the point where it would intrude on the Maltese continental shelf, and the
Court introduced in the 1981 Judgment a “caveat” for this situation, in its
paragraph 35.

61. The present case is completely different. The coasts of Italy are
opposite to those of Malta and Libya and any delimitation that will result
from the decision of the Court on the principles and rules of international
law involved, will necessarily affect the interests of Italy, as this is an
imperative of the geography of the region.

62. Moreover, owing to the characteristics of the central Mediterra-

83
83 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

nean, acertain degree of overlapping will be unavoidable, and it is against a
delimitation that might ignore the Italian interests in the area of concern
that the Application for intervention was presented. Contrary to lateral
delimitation, where bilateralism prevails, the delimitation in the case of
opposite States may easily involve interests of other coastal States by the
very nature of things.

63. I find myself in disagreement with the reasoning of the Court
leading to the finding of paragraph 29 which runs :

“While formally Italy requests the Court to safeguard its rights, it
appears to the Court that the unavoidable practical effect of its
request is that the Court will be called upon to recognize those rights,
and hence, for the purpose of being able to do so, to make a finding, at
least in part, on disputes between Italy and one or both of the Par-
ties.”

In repeated statements during the pleadings, both written and oral, Italy
has consistently affirmed that it does not seek anything but to “ensure the
defence before the Court of its interests of a legal nature”, and more :

“In so doing, Italy is persuaded that it is confining itself strictly to
-the limits of intervention procedure, which has no other object or
raison d’étre than precisely to ensure the protection of the interests of
third parties when they may be affected by the decision in a case
before a court.” (Hearing of 25 January 1984, morning.)

64. The Judgment quotes a series of statements where reference is made
to “rights” possessed by Italy, as evidence that it is seeking the recognition
of such rights. But, I submit, there is a certain amount of confusion over the
way the words “rights” and “claims” are used in the pleadings. Of course
parties coming before the Court claim the existence of rights. What is an
interest of a legal nature but a claim to a right ? The Parties in the mainline
case also claim rights on areas that “appertain” to them according to their
respective contentions. But there is a considerable difference between the
object of a principal case, as the one instituted by Malta and Libya, and an
incidental procedure of intervention, which is intended only to seek the
protection of interests of a legal nature. And to my mind, that is all that
Italy’s application is aiming at. Therefore, I do not see how the Judgment in
paragraph 33 can reach the following conclusion : “it follows that it is
being asked to make a finding of the existence of such rights, and as to at
least the approximate extent of them”.

65. In the first stage of the procedure of intervention — and that is all we
are concerned with here — the only thing that the Court is asked to do is

84
84 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

to decide whether or not to grant the request to intervene. It is only if
intervention is granted that the intervener is bound to substantiate its
claims and its reasons to consider that its interests may be affected.
Therefore, how could the Court “make a finding of the existence” of rights
of Italy in this early stage of the proceedings, when not even the area of
concern has been established ? Even the principal Parties, up to now, have
claims to certain rights and that is why they brought their claims before the
Court, and the decision of the Court, in due time, will ascertain the existing
rights, if they exist.

66. Moreover, in paragraph 29 in fine, the Judgment states that Italy is
requiring the Court “to make a finding, at least in part on disputes between
Italy and one or both of the Parties”.

67. I must respectfully remark that in the whole course of the pleadings,
Italy, to the best of my recollection, has never described to the Court any
dispute with the principal Parties. On the contrary, it is exactly the non-
existence of a previous dispute that was brandished against Italy as an
argument for the rejection of the application and even for the use of the
drastic remedy of estoppel. So I hardly see how the Judgment can refer toa
“dispute” described by Italy.

68. And such a non-existing dispute is at the heart of the Judgment
when it finds in paragraph 32:

“The distinction which Italy has endeavoured to make is between a
request that the Court take account of, or safeguard, its legal interests,
and a request that the Court recognize or define its legal interests,
which would amount to the introduction of a distinct dispute.”

69. This finding is a crucial part of the Judgment and I beg to submit
that the conclusion is a non sequitur.

70. I do not see how a genuine, and even classical, case of intervention
may be assimilated to the introduction of a distinct dispute. What dispute ?
Has either Libya or Malta any dispute with Italy ? Not according to their
counsels, who went as far as invoking the absence of a dispute to justify the
application to Italy of the principle of estoppel, as has been mentioned
before. In the proceedings of the application to intervene, the indications
given by Italy to define prima facie the contours of the area where it claims
to have interests of a legal nature, and even the more detailed information
provided in response to a question put by one of the Judges, were not
contested by the Parties. Neither could they endeavour to do so because the
Court did not reach the second stage of the intervention procedure, where
the merits of the application would be discussed. So I do not see how the
Judgment can identify in the object of the Italian application a “distinct
dispute”. As to the future presentation of the merits of the intervention, it
is premature to conclude that it would be tantamount to a distinct dis-
pute.

71. And the existence of this future and non-substantiated independent

85
85 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

dispute provides the decisive argument of the Judgment to reject the
application, namely the need of a new and special jurisdictional link
between Italy and the Parties in the case. Indeed the Judgment in para-
graph 37 states :

“Such a dispute may be the subject of negotiation, leading either to
its settlement — in the case of a maritime boundary dispute, to an
agreed delimitation — or to the conclusion of a special agreement for
its resolution by a judicial body ; it may not however be brought
before the Court by way of intervention.”

72. Therefore, the conclusion of the Judgment is still based on the
absence of a jurisdictional link for that “distinct dispute” — the existence
of which is not proved —, although the Court, at the end of paragraph 38,
says that

“the Court... does not have to rule on the question whether, in
general, any intervention based on Article 62 must, as a condition for
its admission, show the existence of a valid jurisdictional link”.

73. And again in paragraph 41, the Court insists :

“It has been emphasized above that the Italian Application to
intervene tends inevitably to produce a situation in which the Court
would be seised of a dispute between Italy on the one hand and Libya
and Malta on the other, or each of them separately, without the
consent of the latter States ; [taly would thus become a party to one or
several disputes which are not before the Court at present. In this way
the character of the case would be transformed. These considerations,
in the view of the Court, constitute reasons why the Application
cannot be granted.”

74, That being so, the application is rejected while there is no dispute
whatsoever between the principal Parties and Italy — in the name of a
distinct dispute that the Court believes is inevitable in the future and for
which a special link of jurisdiction will be necessary. I respectfully disagree
with this finding based on foretelling the future and previewing forthcom-
ing circumstances. For the time being, and for the purpose of Article 62,
there is no dispute, there is no need for the consent of the Parties, and to my
mind, the incidental jurisdiction would be quite sufficient for granting
permission to intervene.

75. In the arguments of the Parties, and in the Judgment itself, one
simple but important point has not been duly emphasized. And that is
related to the very nature of intervention as it has been known and prac-
tised in internal legal orders, which its inclusion in the Statute cannot
change. Intervention, within the framework of the Statute, is and will
always be an incidental procedure, like preliminary objections to admis-
sibility, indication of provisional measures of protection under Article 41,
and interpretation and revision under Articles 60 and 61.

86
86 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

76. The incidental procedures have in common the fact that they pre-
suppose the existence of principal contentious proceedings established by
application or by special agreement between the main parties. They are, so
to say, “grafted” on the existing case, and their existence is ancillary to the
principal case. Therefore, there is no question of the necessity of a new and
special jurisdictional link for the incidental procedure. The jurisdictional
link is the same as already established for the principal case, which covers
the incident of procedure, represented by the application for intervention.
Moreover, intervention under Article 62 is a preliminary procedure, the
fate of which is expressly subject to the decision of the Court according to
paragraph 2 of the same Article. The discretionary (or “quasi-discretion-
ary” as Sir Gerald Fitzmaurice put it) decision of the Court closes the first
stage of the intervention procedure. If permission is granted, the intervener
is bound to fully provide the elements of fact and law that support its case.
That will be the second stage, of which the Court has no experience, since
the few cases of intervention entertained so far never went beyond the
preliminary procedure.

77. That explains why Article 62 requires only prima facie evidence to
support the would-be intervener as it considers (no more than considers)
that it has an interest of a legal nature which may be affected by the
decision of the Court in ongoing contentious proceedings between the
principal parties. The Court will entertain this preliminary procedure
within the framework of the principal case, jurisdiction being established
by the main litigants.

78. During the oral argument, it was maintained by the principal Parties
that Article 62, being embodied in Chapter ITI of the Statute which deals
with Procedure, cannot disregard the general provisions on jurisdiction
contained in Articles 36 and 37. To that one should observe that Chapter
III — Procedure — contains also Article 53, a very important article — in
some aspects a remnant of the old ideals of establishing a permanent
international tribunal endowed with compulsory jurisdiction —, which
empowers the Court to entertain a case even against the will of one of the
parties, by the procedure of default. And the Court has had considerable
experience in this sort of cases in which one party does not appear before
the Court, or fails to defend its case (Fisheries Jurisdiction, Nuclear Tests,
Trial of Pakistani Prisoners of War, Aegean Sea Continental Shelf, United
States Diplomatic and Consular Staff in Tehran). But in the case of Article
53, in which a jurisdictional link must be established a fortiori, what does
the Statute provide for ? Is it silent on the problem of jurisdiction like
Article 62 ? No, it spells out in paragraph 2, in very clear-cut terms, that
the Court must satisfy itself that it has jurisdiction in accordance with
Articles 36 and 37. Should not the Statute, if the jurisdictional link
were indispensable for the application of Article 62, contain a similar
proviso ?

79. To my mind, the issue of the need of a special jurisdictional link for
the procedure of intervention is very clear. Both in Article 62 and Article 63

87
87 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

there is no such requirement. Even those who proclaim the necessity of the
link in the case of Article 62, concede that it is not required for Article 63. If
that is so, it would only be normal for Article 62 to contain some wording
similar to paragraph 2 of Article 53, to establish the difference of proce-
dure in entertaining the two types of incidental issue of intervention. A
well-known writer, devoted to problems related to the International Court
of Justice, maintains :

“The characteristic feature of the incidental jurisdiction is that it
depends not upon the specific consent of the parties but upon some
objective fact, such as the existence of ‘proceedings’ before the
Court...

The fact that the incidental jurisdiction of the Court rests only
indirectly upon the consent of the parties, that is to say, has an
objective characteristic, also enables it to be regarded as an inherent
jurisdiction.” (Rosenne, The Law and Practice of the International
Court, Vol. I, pp. 422-423.)

80. Those who insist on the need of the jurisdictional link do not see the
salient difference of treatment given by the Statute to normal and principal
cases and to cases of incidental jurisdiction. Intervention is one of the
latter, together with the interim measures of protection, interpretation and
revision of judgments. .

81. In paragraph 42 the Judgment discusses the relationship between
Articles 59 and 62 of the Statute, a problem on which there was much to say
during the pleadings. I believe that Article 59 is intended to preserve the
relative character of the res judicata in a general way. If it would provide
sufficient protection for third States in the circumstances under which they
are compelled to apply for permission to intervene, Article 62 would have
no place in the Statute. If Italy resorted to Article 62 it was not by mere
choice, as is said in paragraph 42 of the Judgment, but because it considered
that the decision to be given by the Court in the principal case might affect
its interests of a legal nature. This is a form of direct protection provided
for by Article 62, different from the general principle of Article 59, which
confines itself to enunciate the principle that judgments are res inter alios
acta for third States.

82. As regards paragraph 43 of the Judgment, which still deals with the
problem of the rights and interests of third States, I would like to recall that
rights relating to the continental shelf are recognized as inherent, ipso facto
and ab initio, and are not depending on proclamation, occupation or title of
any kind. Article 77, paragraph 3, of the Montego Bay Convention states
very clearly :

88
88 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

“The rights of the coastal State-over the continental shelf do not
depend on occupation, effective or notional, or on any express pro-
clamation.”

The use of the word “title” referring to the principal Parties and third
States may be misleading, and runs against the doctrine behind the very
nature of continental shelf rights.

83. Moreover, I do not agree with the final part of that paragraph, which
gives too much meaning to the “preferences” of the parties regarding an
application to intervene. The choice of the parties cannot be ignored by the
Court, but none of them possess the power of “veto”. Their opinion cannot
condition the decision of the Court or influence and determine whether the
Judgment will be of more or less assistance to them. That is the business of
the Court. As the Judgment itself recognizes in paragraph 46 :

“it shall be for the Court to decide’ upon a request for permission to
intervene, and the opposition of the parties to a case is, though very
important, no more than one element to be taken into account by the
Court”.

84. In the present proceedings it is more than the subject-matter of the
Italian application that is at stake. What is at stake is the usefulness of the
institution of intervention within the framework of the Statute.

85. As has been said before, intervention is an important device of
procedural law in all legal systems of the world without exception ; it is the
appropriate remedy to protect the interests of third parties in pending
contentious proceedings. It is an instrument indispensable for good
administration of justice, its expediency and efficacy.

86. The drafters of the Statute knew what they were doing, and the
importance as well as the necessity of retaining the institution of inter-
vention in the structure of permanent judicial bodies is still recognized
today.

87. An eloquent proof of that fact may be found in the elaboration of
the Statute of the International Tribunal of the Law of the Sea, Annex VI
to the Convention on the Law of the Sea, of 7 October 1982 (A/CONF.62/
122, pp. 173 ff.). Articles 31 and 32 of the Statute of the Tribunal are closely
aligned with Articles 62 and 63 of our Statute. So, 62 years later the same
formulations have been embodied in the most recent attempt to establish a
permanent international judicial body for matters concerned with the law
of the sea.

88. If the wording of Articles 62 and 63 were vague, ambiguous, impre-
cise, and incomplete, should it not be modified, amended, and corrected
during the long and careful exercise leading to the drafting of the Statute of

89
89 CONTINENTAL SHELF (DISS. OP. SETTE-CAMARA)

the new tribunal ? If the prerequisites of the jurisdictional link and precise
object, novelties of our Rules of Court, really deserved recognition by the
international legal community, should they not be incorporated in the text
of the new articles ?

89. Nothing of that kind happened, and the old Articles 62 and 63 are
again enshrined in an important international document constituting the
framework of the new tribunal.

90. If a State in the situation of Italy cannot intervene under Article 62, I
would like to know when and in what circumstances intervention could
take place. Could a State that considers that it has an interest of a legal
nature which may be affected by the decision of the Court in ongoing
proceedings between other parties negotiate a Special Agreement with
those parties, thereby gaining /ocus standi for intervention ? Generally
negotiations of that kind take a long time. It took more than six years for
Libya and Malta to present to the Court the Special Agreement signed as
early as 1976. And once the principal proceedings are instituted, could the
would-be intervener have such a special agreement negotiated, signed and
ratified before the closure of the written proceedings in the principal case ?
This course would obviously be unfeasible. On the other hand, in the heat
of contentious proceedings could the would-be intervener make the decla-
ration of Article 36, paragraph 2, of the Statute, securing at the same time
from the principal parties the necessary reciprocity before it enters its
application ? This solution would also be contrary to good sense and
impossible to achieve in view of the time required for these démarches, and
for the fact that the principal parties would not normally welcome the
incidental procedure of intervention, which might disrupt the course of the
incumbent proceedings. So, the only case for intervention would be that in
which there would be the co-incidence of the existence of a jurisdictional
link previously established with both parties in the proceedings. If that
were to ever happen, there would be no need for intervention since the
State benefiting from this jurisdictional link would be in a position to
institute normal proceedings against the other parties. So I fail to see how
the requirement of the jurisdictional link could be worked out in the
incidental procedure of intervention. I do not hesitate to say that the
Italian application for permission to intervene in the Libyan Arab Jama-
hiriya/ Malta case was undoubtedly admissible. I believe that the Italian
application fulfilled all the required conditions for intervention under
Article 62 of the Statute.

(Signed) José SETTE-CAMARA.

90
